Case 1:21-mj-05198-JGD Document 8 Filed 06/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA _)
)

V. ) M.B.D. Case No. 21-91400-IT
)
DANIELLE MILLER, )
)

Defendant

ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

J. TALWANI

Upon consideration of the assented-to motion seeking an order of continuance and
excludable delay, the Court finds as follows:

1. The defendant has been charged via criminal complaint in case 21-mj-5198-JGD.

2, The parties require additional time for the defense to review early discovery in
subsequent pre-indictment discussions regarding the potential charges and counts to be included in
the indictment.

3. The requested exclusion of time will permit the parties to confer, and will permit
defense counsel to adequately confer with the defendant, before the United States is required to seek
an indictment. The parties expect that such discussions are likely to further the interests of justice and
promote judicial efficiency.

4. Accordingly, the ends of justice served by granting the requested continuance, and
excluding the time period from May 11, 2021 through and including August 5, 2021 from the speedy
trial clock, outweigh the best interests of the public and the defendant in a speedy trial pursuant to

the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the
Case 1:21-mj-05198-JGD Document 8 Filed 06/11/21 Page 2 of 2

Plan for Prompt Disposition of Criminal Cases for the United States District Court for the District
of Massachusetts (effective December 2008).

Accordingly, the Court hereby grants the parties’ joint motion and ORDERS that, pursuant to
the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan
jor Prompt Disposition of Criminal Cases, (1) the date on which an indictment or information must be
filed is continued to August 5, 2021; and (2) the period from May 11, 2021 through and including
August 5, 2021 is excluded from the speedy trial clock and from the time within which an indictment

or information must be filed.

Lila Sf bee —

HON. INDIRA TALWANI
UNITED STATES DISTRICT JUDGE

 

G/nf 202)
